EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 Bryan H. Draper, as Chief Executive Officer and President of Owens Realty Mortgage, Inc. (the “Registrant”), and Melina A. Platt, as Chief Financial Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. § 1350, that: (1) the Registrant’s Report on Form 10-Q for the quarter ended March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”) fully complies with the applicable requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Bryan H. Draper Bryan H. Draper Chief Executive Officer and President May 9, 2016 /s/ Melina A. Platt Melina A. Platt Chief Financial Officer May 9, 2016
